

Exhibit 10.36


[FORM OF]
FIRST AMENDMENT TO CHANGE IN CONTROL SEVERANCE AGREEMENT
(Farmer Bros. Co. / [Executive Last Name])
_________________________________________________________________________
This First Amendment to the Change in Control Severance Agreement (“Amended
Agreement”) is made and entered into as of [date of signature] between FARMER
BROS. CO., a Delaware corporation (the “Company”), and [EXECUTIVE FULL NAME]
(“[Executive Last Name]”), who agree as follows:
WHEREAS the Company and [Executive Last Name] are parties to a Change in Control
Severance Agreement (“Agreement”) dated [Date of Change in Control Severance
Agreement];
WHEREAS the parties desire to amend the Agreement to clarify certain rights and
obligations of the parties to that Agreement;
The parties agree that the Agreement is amended to including the following
paragraph:
Nothing contained in this Amended Agreement or the Agreement is intended to or
shall be construed as prohibiting [Executive’s Last Name] from voluntarily
communicating with the U.S. Securities and Exchange Commission (“Commission”)
about possible violations of law or from accepting a Commission whistleblower
award.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
COMPANY:                FARMER BROS. CO.,
a Delaware corporation




By:                        
Michael H. Keown
President and Chief Executive Officer




[EXECUTIVE FULL NAME]:
By:                        
[Executive Full Name]


